

Exhibit 10(a)24


FIFTH AMENDMENT TO THE SOUTHERN COMPANY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
WHEREAS, the Board of Directors of Southern Company Services, Inc. heretofore
established and adopted The Southern Company Supplemental Executive Retirement
Plan, as amended and restated effective June 30, 2016 (the “Plan”);
WHEREAS, under Section 6.2 of the Plan, the Benefits Administration Committee
(the “Committee”) may amend the Plan, provided the amendment either (a) does not
involve a substantial increase in cost to any Affiliated Employer, or (b) is
necessary, proper, or desirable in order to comply with applicable laws or
regulations enacted or promulgated by any federal or state governmental
authority; and
WHEREAS, the Committee, in its settlor capacity, desires to amend the Plan to
clarify certain provisions relating to business divestitures that occurred
during 2018 and to provide for cessation of participation for Gulf Power Company
Participants due to the divestiture that occurred on January 1, 2019 and to
provide for full vesting for such Participants and transfer of their benefits to
the buyer’s nonqualified plan.
NOW, THEREFORE, pursuant to resolutions adopted on August 1, 2018 and October
22, 2018, the Committee herby amends the Plan as follows, effective as specified
herein:
1.
Effective January 1, 2019, the Plan is hereby amended by deleting Section 4.3 in
its entirety and replacing it with the following:
4.3    Provisions Regarding Divestitures.
(a)    Southern Power Company.
(1)
Cessation of Participation. Effective as of December 4, 2018, Participants who
cease to be Employees due to the sale of Southern Power Company’s equity
interests in Southern Company – Florida LLC (holding the Stanton Facility) and
Southern Company – Oleander LLC (holding the Oleander Facility), or who are
included on the list of “Pension Participants” under the Equity Interest
Purchase Agreement dated as of May 20, 2018, providing for the sale of the sale
of such equity interests of Southern Company – Florida LLC (holding the Stanton
Facility) and Southern Company – Oleander LLC (holding the Oleander Facility)
will cease to be eligible to participate in the Plan.

(2)
Vesting Acceleration. Effective as of December 4, 2018, Participants who cease
to be Employees due to the sale of Southern Power Company’s equity interests in
Southern Company – Florida LLC (holding the Stanton Facility) and Southern
Company –






--------------------------------------------------------------------------------




Oleander LLC (holding the Oleander Facility) will be deemed to be fully vested
for all purposes hereunder.
(3)
Spinoff to Buyer’s Plan. Effective as of December 4, 2018, all liabilities for
the payment of benefits accrued under the Plan with respect to Participants who
cease to be Employees due to the sale of Southern Power Company’s equity
interests in Southern Company – Florida LLC (holding the Stanton Facility) and
Southern Company – Oleander LLC (holding the Oleander Facility), or who are
included on the list of “Pension Participants” under the Equity Interest
Purchase Agreement dated as of May 20, 2018, providing for the sale of the sale
of such equity interests of Southern Company – Florida LLC (holding the Stanton
Facility) and Southern Company – Oleander LLC (holding the Oleander Facility)
will be transferred to one or more nonqualified deferred compensation plans
maintained by NextEra Energy, Inc.

(b)    Gulf Power Company.
(1)
Cessation of Participation. Effective as of January 1, 2019, (i) Gulf Power
Company will cease to be an Affiliated Employer under the Plan; and (ii)
Participants who cease to be Employees due to the sale of Gulf Power Company, or
who are included on the list of “Pension Participants” under the Stock Purchase
Agreement dated as of May 20, 2018, providing for the sale of Gulf Power Company
will cease to be eligible to participate in the Plan.

(2)
Vesting Acceleration. Effective as of January 1, 2019, Participants who cease to
be Employees due to the sale of Gulf Power Company will be deemed to be fully
vested for all purposes hereunder.

(3)
Spinoff to Buyer’s Plan. Effective as of January 1, 2019, all liabilities for
the payment of benefits accrued under the Plan with respect to Participants who
cease to be Employees due to the sale of Gulf Power Company, or who are included
on the list of “Pension Participants” under the Stock Purchase Agreement dated
as of May 20, 2018, providing for the sale of Gulf Power Company will be
transferred to one or more nonqualified deferred compensation plans maintained
by NextEra Energy, Inc.



2

--------------------------------------------------------------------------------




2.
The Plan is hereby amended by deleting Gulf Power Company from the list of
Affiliated Employers in Appendix A.
3.
Except as amended herein by this Fifth Amendment, the Plan shall remain in full
force and effect.
IN WITNESS WHEREOF, the Committee, through its duly authorized representative,
has adopted this Fifth Amendment to The Southern Company Supplemental Executive
Retirement Plan, as amended and restated as of June 30, 2016, this 29th day of
January, 2019.
 
BENEFITS ADMINISTRATION COMMITTEE






By:
/s/James M. Garvie






Name:
James M. Garvie






Its:
Chairperson





3